Status of Claims
This Office Action is in response to the amendments filed November 8, 2021.
The amendments filed have been accepted and are hereby entered.
Claims 1, 13, 14, 18, and 19 have been amended.
Claims 2-21 and 20 have been canceled or withdrawn.
Claims 21-23 have been added.
Claims 1-23 are pending and claims 1, 13-19, and 21-23 have been examined.
This action is made FINAL.










ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
The claim objection drawn to multiple periods is maintained per issue not being addressed / fixed in amendment received 11/8/2021.

The specification objection is maintained per issue not being addressed / fixed in response received 11/8/2021.

The 35 U.S.C. §112(b) rejection of claims 1-8 directed to “where a physical delivery occurs” and 112(b) rejection of claims 1-20 directed to “a non-party's custody that guarantees a fulfillment on an expiring[ ... ] contract” are withdrawn in view of claim amendments received. 

The 112(b) rejections of claims 8 and 20 are withdrawn as the claims are cancelled.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 1-20 have been fully considered and are deemed persuasive; however they are moot in view of new grounds of rejection.


Specification
The disclosure is objected to because of the following informalities: Acronym is never elucidated. Examiner notes ‘FCM’ is likely meant as futures commissioned merchant (¶¶14, 39), . Appropriate correction is required.

Claim Objections
Claims 1 is objected to because of the following informalities:  Multiple periods in claim. Claims must be written in a single sentence (See MPEP 608.01(m)).  Appropriate correction is required.

Furthermore, claims 4, 12, and 16 are objected to because of the following informalities:  Acronym FCM is never elucidated.  Appropriate correction is required.

Furthermore, claims 1, 13, and 21 are have clauses that appear to have improper indentation (last two clauses starting with ‘where’). As written, the claims appear to state: “cause operations comprising: […] where […] where […]”, which are not ‘operations comprising’ Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 13-19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Specifically, claims 1, 13, and 21 recite a method / system which group[s] the physical delivery into first and second groups that are respectively used to generate: (i) a first blockchain transaction between the non-party and a merchant and where the first group is associated with (i) the non-party and (ii) the merchant, and the grouping into the first group comprises adding the physical delivery and other first physical deliveries of other first expiring cryptocurrency futures to the first group based on the physical delivery and the other first physical deliveries being associated with the merchant, (ii) a second blockchain transaction between the non-party and the exchange wallet user, and -2-where the second group is associated with (i) the non-party and (ii) the exchange wallet user, and the grouping into the second group comprises adding the physical delivery and other second physical deliveries of other second expiring cryptocurrency futures to the second group based on the physical delivery and the other second physical deliveries being associated with the exchange wallet user; and generating, for transmission to the blockchain network, (i) the first blockchain transaction between the non-party and the merchant based on the first group and  [generating, for transmission to the blockchain network,] (ii) the second blockchain transaction between the non-party and the exchange wallet user based on the second group, where the first blockchain transaction corresponds to the physical deliveries associated with the merchant that were added to the first group, and where the second blockchain transaction corresponds to the physical deliveries associated with the exchange user that were added to the second group. (Reworded, Examiner fails to see written description showing Applicants possessed system/method which:
 Generates two distinct groups for a given physical delivery between a given exchange wallet user and a given merchant
Takes the two aforementioned distinct groups to net the original physical delivery by having a group constituted by (i) the non-party and (ii) the merchant, and another group constituted by (i) the non-party and (ii) the exchange wallet user.)

The Examiner respectfully submits there is not enough support for these limitations in Applicant Specification, and further notes that Applicant has failed to provide any rationale or citations in Applicant Remarks that shows support for amendment, even after Examiner has already expressed concern for support of possession / written description to Applicant during an interview held on 10/12/2021, as noted in interview summary document with receipt date of 10/18/2021. In the Interview, Applicant held that ¶31 of Applicant Specification (publication) was support for what is basically the current amendment submitted: 
(¶31, bolded for emphasis): An alternate ownership transfer may also be executed in FIGS. 1 and 4 by pooling the cryptocurrency deliveries that result from the settlement of the expiring futures contract as shown in FIG. 6. The ownership-transfer occurs by first grouping together the cryptocurrencies by FMC and/or end-user at 602. Changes in ownership are recorded by the custodial module 112 committing all of the deliveries made and taken to the blockchain network at 604. The transactions may be recorded as a transaction between the custodial module 112 and the end-user and/or the custodial module 112 and/or long FCM modules 114 and 108. At 606, the custodial module 112 updates settlement wallet 204 at 508. Thereafter, the CCP module 110, short FCM modules 114, long FCM modules 108 and principal modules 102 that are parties to the automated settlement are notified of the deliveries that were made and taken at 608. There are many benefits to this process. For example, the custodial module 122 need not retain centralized authority and control over the end-user's funds, because the private keys are retained by the FCM modules and/or end users not the custodial module 112.

The Examiner respectfully submits, similar to rationale provided in interview summary, that ¶31 of Applicant Publication Specification (above) is not disclosing two distinct groups, let alone the subsequent limitations, but rather a single group which may be constituted “by FMC and/or end-user at 602”. (i.e., Examiner fails to see Applicant disclosure of ¶31 reciting two groups anywhere, but rather merely one. Arguendo, even if this were correct/ successfully refuted, of which Examiner respectfully doubts, Examiner still fails to see how the subsequent 

See MPEP 2163.03 (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 9-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No.  US-20170103390-A1 to Wilson (hereinafter, “DAH”1) in further view of Non-Patent Literature, “The Bitcoin Lightning Network: Scalable Off-Chain Instant Payments” to Thaddeus Dryja and Joseph Poon (hereinafter, “Dryja”)2, in further view of Non-Patent Literature, “Atomic Swaptions: Cryptocurrency Derivatives”, to Liu (“Liu”)3.

With respect to claim 1, DAH discloses: 

a non-transitory machine-readable medium encoded with machine-executable instructions (Claim 15 of DAH) that, when executed by one or more processors, cause operations comprising:

generating a settlement wallet that stores or manages one or more cryptographic keys (storing cryptographic keys in a crypto-currency wallet (settlement wallet; claim 21 of DAH) that controls a transfer of a cryptographic currency (where keys allow transfer of ownership of digital assets (cryptographic currency)); ¶¶67, 37 of DAH.

where the one or more cryptographic keys are subject to a non-party's custody (the private keys (cryptographic keys) belong to user wallets, multi-signature wallets requiring ratification by approval of a digital asset intermediary electronic settlement platform server (non-party's custody private key); ¶68) that guarantees a fulfillment on an expiring cryptocurrency futures contract (the settlement system receives a report of a buyer trade, awaiting authorization and whether the settlement state goes to expired (i.e., DAH implicitly discloses the system is a guarantor guaranteeing a fulfillment on an expiring cryptocurrency futures contract via maintaining at least one private key in multisig arrangement realizing form of escrow); ¶68 in view of ¶107 and ¶¶59-60), 

where the non-party is not an original party to the expiring cryptocurrency futures contract (digital asset intermediary electronic settlement platform server (non-party) is neither 

linking the settlement wallet to an exchange wallet associated with an exchange wallet user,(transferring (linking) digital assets from the multi-signature settlement wallet 416 to the user wallet 414 (an exchange wallet); para ¶¶76-77, 94) 

where the exchange wallet  stores or manages one or more other cryptographic keys that controls the transfer of other cryptographic currency dynamically (where only the user of wallet 414 has control of the private keys (the cryptographic keys that controls the transfer of other cryptographic currency dynamically); ¶76), 

where one or more other cryptographic keys are used to buy or sell a cryptocurrency futures contract (the seller has control of the private key (key used to sell) to generate a transaction that will become valid in the future (a cryptocurrency futures contract); ¶¶94, 96-97 in view of ¶¶59-60); 

executing a physical delivery on the expiring cryptocurrency futures contract (if the firm state is matched rather than expired, settlement can occur (executing a physical delivery on the expiring cryptocurrency futures contract); ¶107 in further view of ¶¶59-60);(Examiner understands physical delivery in this context is dictating that the underlying asset (e.g., cryptocurrency) is delivered/sent per futures contract terms) by generating a state channel through a transaction that locks a shared state on a blockchain network, (using a Time lock (state channel) transaction that becomes valid in the network after a predetermined time in the future, to allow sharing of assets with specific individual limits by private key signature (generating a state channel through a transaction that locks a shared state), where the transaction is broadcast directly to the blockchain (network); ¶97 in view of  ¶¶67, 76-77);(Examiner notes it is implicitly understood in view of ¶¶67, 76-77, that the time lock transaction of ¶97 realizes a state channel per being a transaction that locks a shared state on a blockchain network, and per ¶97 also stating details of the transaction aren’t added to the blockchain until later, but are rather stored locally (¶97) for eventual inclusion onto the blockchain (¶97))

where the physical delivery occurs through one or more digitally signed transactions (details of such transactions (e.g., physical delivery) can be pre-signed (a digitally signed transaction) and stored locally by the user; ¶97) that transfer ownership of the cryptographic currency that would be validated by the blockchain network (after an appropriate number of confirmations in the blockchain (would be validated by the blockchain network), the application contains an active balance of digital assets for the seller (transfer ownership of the cryptographic currency); (¶98) but are not submitted to blockchain network. (Since it is a Time lock transaction, it does not become valid until a predetermined time in the future (i.e., not submitted to blockchain network), and only after the predetermined time such details will be added to a block; ¶97).

While the Examiner maintains that DAH discloses generating a state channel through a transaction that locks a shared state on a blockchain network, where a physical delivery occurs through one or more digitally signed transactions that transfer ownership of the cryptographic currency that would be validated by the blockchain network but are not submitted to blockchain network, as mapped above, Examiner understands a narrower interpretation of DAH’s disclosure may disagree, since ¶¶76-77, 97 don’t specifically recite this locally stored information as constituting a “state channel”. (Examiner respectfully asserts any mechanism that allows off-chain records to be maintained and eventually added to the blockchain constitutes a state channel, as is understood to occur in DAH). 

Examiner, for sake of clarity of record, notes they interpret the aforementioned limitations as including a state channel realized via an initial transaction on a blockchain (per, “on a blockchain network”,) where associated transactions maintain locked states, where the eventual settlement (physical delivery of cryptocurrency) is affected via digitally signed transactions that previously occurred off-chain (i.e., on transaction/state channels).

Arguendo, Dryja discloses: generating a state channel (payment / micropayment / bidirectional channel / lightning network §4, “Hashed Time lock Contract”, ¶1, page 30) through a transaction (funding transaction, §3.1.1, “Creating an Unsigned Funding Transaction”, page 7 of Dryja. See also §3.1.3, ¶2, page 9, “Since the Funding Transaction has already entered into the blockchain”)

[generating a state channel through a transaction] that locks a shared state on a blockchain network, 

§3, page 6 of Dryja: “If the blockchain is a decentralized timestamping system, it is possible to use clocks as a component of decentralized consensus […] to determine data validity, as well as present states as a method to order events […]”.

(§3.1.1, “Creating an Unsigned Funding Transaction”, page 7 of Dryja discloses that the transaction state is maintained via multi-signature scripts);(See also § 3.3.4, of Dryja, pages 22-23, disclosing that potential commitment transactions must be agreed upon by counterparties to advance the state of the current commitment transaction, which also invalidates the older commitment transaction (i.e., state of  transaction is mutually maintained (shared) via mutual agreement of current transaction state))

2.2, “a Network of Channels”, page 6: “By encumbering the Bitcoin transaction outputs with a hashlock and timelock, the channel counterparty will be unable to outright steal funds and Bitcoins can be exchanged without outright counterparty theft”);(i.e., transaction is hashlocked and timelocked); (§4, ¶1 of Dryja disclosing locked state via globally shared commitment(s) §4, ¶1));(See also §4, “Hashed Timelock Contract (HTLC)”, pages 30 - §4.4, “HTLC Formation and Closing Order”, page 40 disclosing how the funding transaction on 

where a physical delivery occurs through one or more digitally signed transactions (§ 3.1.3 of Dryja, “commitment transactions”, page 9) that transfer ownership of the cryptographic currency that would be validated by the blockchain network (Commitment Transactions, §3.1.2, page 8 list item 2. “Create the children (Commitment Transactions and all spends from the commitment transactions)” in view of (§ 3.1.3 of Dryja, “commitment transactions”, page 9) but are not submitted to [the] blockchain network, (§3.1.2, ¶2 page 9 of Dryja: “Both parties do not broadcast the Commitment Transactions unto the blockchain until they want to close out the current balance in the channel. They do so by broadcasting the present Commitment Transaction”).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the Blockchain / offline record keeping of DAH incorporate the network of payment / micropayment / bidirectional / lightning network channel technique as disclosed by Dryja, resulting in the blockchain of DAH being associated with state channels via a funding transaction (on-chain), and being handled off-chain via the aforementioned state channels which are implemented with time/hash locked (via HTLCs, i.e., transactions managing state via locks), per the disclosed technique of Dryja (i.e., obvious to modify DAH blockchain by generally implementing techniques of Dryja), since Dryja discloses a known technique that is applicable to the blockchain network of DAH, that is also, in 

For apparent scaling improvement in obviousness combination (above) motivating DAH using Dryja / Poon’s technique, see page 4, ¶¶3-4 of Dryja (§2 of Dryja) disclosing that the proposed technique of using off-chain state/payment channels can scale crypto-currency transactions to the billions in a decentralized manner, and also lets perpetual updates of balances without the need to broadcast all the transactions, advantageously resulting in the financial relationships between two parties to be trustlessly deferred to a later date without risk of counterparty default). In view of the aforementioned improvement, §2, “The Bitcoin Blockchain Scalability Problem” (pages 1-3) makes apparent that the current state of art prior to this publication not using this technique results in less than savory performance metrics indicating scalability issues relative to other known financial techniques of transacting. See also at least the Conclusion § of Dryja (page 55) disclosing processing / memory metrics indicating the disclosed technique is advantageous to implement on a sheer processing/memory constraint level, of which also indicates scalability improvements to blockchain.

Dah in view of Dryja fails to disclose:
 grouping the physical delivery into first and second groups that are respectively used to generate: 
(i) a first blockchain transaction between the non-party and a merchant and 

where the first group is associated with (i) the non-party and (ii) the merchant, 

and the grouping into the first group comprises adding the physical delivery and other first physical deliveries of other first expiring cryptocurrency futures to the first group based on the physical delivery and the other first physical deliveries being associated with the merchant,

(ii) a second blockchain transaction between the non-party and the exchange wallet user, 

and -2-where the second group is associated with (i) the non-party and (ii) the exchange wallet user,

 and the grouping into the second group comprises adding the physical delivery and other second physical deliveries of other second expiring cryptocurrency futures to the second group based on the physical delivery and the other second physical deliveries being associated with the exchange wallet user; and 

generating, for transmission to the blockchain network, (i) the first blockchain transaction between the non-party and the merchant based on the first group and 

 [generating, for transmission to the blockchain network,] (ii) the second blockchain transaction between the non-party and the exchange wallet user based on the second group, 

where the first blockchain transaction corresponds to the physical deliveries associated with the merchant that were added to the first group, and 

where the second blockchain transaction corresponds to the physical deliveries associated with the exchange user that were added to the second group.

However, Liu, of a similar field of endeavor of blockchain transactions as Applicant and Poon Dryja and DAH, discloses: grouping the physical delivery into first (Fig. of Page 8, (c) – Carol and Bob) and second groups (Fig. of Page 8, (c) – Dave and Alice) that are respectively used to generate: 

(i) a first blockchain transaction between the non-party and a merchant (i.e., party to transaction, e.g., Bob) […] (Examiner, in view of obviousness rationale 

(Page 8): In this case, Carol functions as counterparty to both Alice and Bob (or to other intermediaries acting similarly), and has zero net position”. 

(Page 9): “They may be aided through use of long paths of intermediaries on LN [(Lightning Network)].”)

Appendix on 11 in further view of Fig. 4 on page 12 of Liu discloses that the swaptions are eventually broadcast on the blockchain. (Examiner further notes that ‘closing a transaction channel’ (Page 8 of Liu) is generally known as an on on-chain event for that given transaction);(Examiner takes the stance transaction channel transactions (e.g., lightning network transactions), under broadest reasonable interpretation, are also blockchain transactions, as they are eventually settled on-chain).

where the first group is associated with (i) the non-party (e.g., Dave) and (ii) the merchant (e.g., Bob), 

and the grouping into the first group comprises adding the physical delivery and other first physical deliveries of other first expiring cryptocurrency futures to the first group based on the physical delivery and the other first physical deliveries being associated with the merchant (e.g., Bob), (Fig. of Page 8 shows that the Carol and Bob group is realized by Alice first adding the physical delivery transaction “ A “, between Carol and Alice (so that they can be subsequently canceled), and also by the “ C ” transaction (e.g., other first physical deliveries) associated with Bob (e.g., the merchant / seller of original transaction))

where the first blockchain transaction corresponds to the physical deliveries associated with the merchant that were added to the first group (See Fig. of Page 8 of Liu, where the groups are realized via transaction associations as shown in step (c)).

and [grouping the physical delivery into first and second groups that are respectively used to generate]  (ii) a second blockchain transaction between the non-party and the exchange wallet user, (e.g., Fig. 8, Alice and Dave, “ A’ “).

and -2-where the second group is associated with (i) the non-party and (ii) the exchange wallet user, (Fig. 8, (c), note Dave (non-party), and Alice (e.g., exchange wallet user of DAH in view of Dryja)).

and the grouping into the second group comprises adding the physical delivery and other second physical deliveries of other second expiring cryptocurrency futures to the second group based on the physical delivery and the other second physical deliveries being associated with the exchange wallet user; and (See Fig. on page 8 showing grouping of physical deliveries into two distinct groups (c), where parties of original transaction are separated and grouped with a nonparty in view of new groupings of transactions);(Examiner notes pages 8 and 9 of Liu discloses multiple intermediaries may be chained together (i.e., there may be many intermediaries in Dave and Alice group and Carol and Bob Group chained by transactions (i.e., other second physical deliveries) such as those of “ A’ “ and “ C “, as shown in Figure on page 8 of Liu):

(Page 8): “In this case, Carol functions as counterparty to both Alice and Bob (or to other intermediaries acting similarly), and has zero net position”. 

(Page 9): “They may be aided through use of long paths of intermediaries on LN [(Lightning Network)].”)

where the second blockchain transaction corresponds to the physical deliveries associated with the exchange wallet user that were added to the second group (See Fig. of Page 8 of Liu, where the two groups are realized via transaction associations as shown in step (c)).

generating, for transmission to the blockchain network, (i) [a] blockchain transaction  Appendix on page 11 in further view of Fig. 4 and 5 on pages 12-13 of Liu discloses that the swaptions used to provide the early cancellation as shown on page 8 of Liu are eventually broadcast on the blockchain. (Examiner further notes that ‘closing a channel’ (Page 8 of Liu) is an on-chain event in the context of the lightning network, per Dryja reference describing lightning network functionality, of which is used by Liu).

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system of DAH in view of Dryja implement the swaptions technique of Liu, resulting in Off-chain lightning network using HTLCs to prove on blockchain that certain events occurred on a another blockchain (§1.0, ¶2 of Page 2 of Liu), to advantageously provide swaptions off-chain, in order to advantageously minimize costs of keeping swaptions  on blockchain by using lightning network when allowable, rather than constant posting to blockchain  (i.e., preventing unnecessary amounts of posting to blockchain network. See §4.2.2, last paragraph on page 7 of Liu).


With respect to claim 3, DAH in view of Dryja discloses: The non-transitory machine-readable medium of claim 1 where the one or more cryptographic keys are held in a depository that holds the cryptographic keys in bulk. (Examiner interprets ‘Bulk’, under broadest reasonable interpretation, as one or more (i.e., holds more than one key));(¶35 of DAH. Examiner notes the wallet acts as a depository which holds one or more cryptographic keys)

With respect to claim 5, DAH in view of Dryja discloses: The non-transitory machine-readable medium of claim 1 further comprising closing the state channel by submitting a commitment transaction to the blockchain network. (¶97 of DAH, and (§3.1.2, ¶2 on page 9 of Dryja: “Both parties do not broadcast the Commitment Transactions unto the blockchain until they want to close out the current balance in the channel. They do so by broadcasting the present Commitment Transaction”))

With respect to claim 6, DAH in view of Dryja discloses: The non-transitory machine-readable medium of claim 5 where the commitment transaction transfers the ownership of the cryptographic currency. (See §3.1.3, “Commitment Transactions: Unenforcible Construction” on page 9 of Dryja discloses that commitment transactions are transactions that express the present balance (i.e., the transfer of cryptocurrency between the parties, where §3.3.4, “Creating a new commitment transaction and revoking prior commitments” on pages 

With respect to claim 7, DAH in view of Dryja discloses: The non-transitory machine-readable medium of claim 1 further comprising updating the settlement wallet by removing from or adding to the cryptocurrency that is stored in or managed by the settlement wallet. (¶¶77, 92-93, 102, 105 of DAH discloses wallet balances have balances corresponding to cryptocurrency, of which are updated in view of transactions. (i.e., updating wallet includes removal or adding of crypto that is stored in wallets, generally))

See also §3.3.2, “Revocable Commitment Transactions” on pages 18-19 disclosing the most recent commitment transaction is a record of active balance, and invalidates the previous commitment transactions previously agreed to by the participants (e.g., Alice and Bob).

With respect to claim 13, it is rejected under the same rationale as claim 1 (above), mutatis mutandis. 

With respect to claim 14, DAH in view of Dryja and Liu discloses or otherwise renders obvious: where the grouping into the first group comprises adding the physical delivery and the other first physical deliveries to the first group based on the physical delivery and the other first physical deliveries being associated with the merchant, and where the grouping into the second group comprises adding the physical delivery and the other second physical deliveries based on the physical delivery and the other second physical deliveries being associated with the exchange wallet user. (See Fig. on page 8 showing grouping of physical deliveries into two distinct groups (c), where parties of original transaction are separated and grouped with a nonparty in view of new groupings of transactions (e.g., merchant (e.g., Bob), and wallet user (e.g., Alice)));(Examiner notes pages 8 and 9 of Liu discloses multiple intermediaries may be chained together (i.e., there may be many intermediaries in Dave and Alice group and Carol and Bob Group chained by transactions (i.e., other second physical deliveries) such as those of “ A’ “ and “ C “, as shown in Figure on page 8 of Liu):

(Page 8): “In this case, Carol functions as counterparty to both Alice and Bob (or to other intermediaries acting similarly), and has zero net position”. 

(Page 9): “They may be aided through use of long paths of intermediaries on LN [(Lightning Network)].”)

With respect to claim 15, DAH in view of Dryja and Liu discloses: where the one or more cryptographic keys are held in a depository that holds the cryptographic keys in bulk. (Examiner interprets ‘Bulk’, under broadest reasonable interpretation, as one or more (i.e., holds more than one key));(¶35 of DAH. Examiner notes the wallet acts as a depository which holds one or more cryptographic keys)

With respect to claim 17, DAH in view of Dryja and Liu discloses: further comprising closing the state channel by submitting a commitment transaction to the blockchain network. (¶97 of DAH, and (§3.1.2, ¶2 on page 9 of Dryja: “Both parties do not broadcast the Commitment Transactions unto the blockchain until they want to close out the current balance in the channel. They do so by broadcasting the present Commitment Transaction”));(See also rationale of claim 1 explaining Dryja commitment transactions which occur on chain to close state channels).

With respect to claim 18, DAH in view of Dryja and Liu discloses: where the commitment transaction transfers the ownership of the cryptographic currency. (See §3.1.3, “Commitment Transactions: Unenforcible Construction” on page 9 of Dryja discloses that commitment transactions are transactions that express the present balance (i.e., the transfer of cryptocurrency between the parties, where §3.3.4, “Creating a new commitment transaction and revoking prior commitments” on pages 22-23 of Dryja further discloses that these commitment transactions are updating the status of who owns what (of the initial amount of currency allotted to the initial funding transaction))

With respect to claim 19, DAH in view of Dryja and Liu discloses or otherwise renders obvious: further comprising, in response to the submitting of (i) the first signed blockchain transaction associated with the non-party and the merchant and (ii) the second signed blockchain transaction associated with the non-party and the exchange wallet user, updating the settlement wallet by removing or adding to [[the]] an amount of cryptocurrency that is stored or managed in the settlement wallet. (¶¶77, 92-93, 102, 105 of DAH discloses wallet balances have balances corresponding to cryptocurrency, of which are updated in view of transactions. (i.e., updating wallet includes removal or adding of crypto that is stored in wallets, generally)). 

(Examiner notes it is understood to one of ordinary skill in the art that, since the Swaption method of Liu was previously shown to be compatible with state/transaction channels, could post the transactions used to cancel the original transactions via a commitment transaction to the corresponding blockchain.); (Fig. on page 8 of Liu in further view of §2 of Liu: “I discuss how they [atomic swaptions] may be implemented on the Lightning Network”, in further view of §3.1.3 of Dryja: “Both Parties do not broadcast the commitment transactions unto the blockchain until they want to close out the current balance in the channel. They do so by broadcasting the present Commitment Transaction”).;(Examiner notes, per disclosure of DAH (¶¶77, 92-93, 102, 105) and the aforementioned rationale in this paragraph, that the posted transactions would result in reflecting current balances of affected users in groupings)

With respect to claim 21, it is rejected under the same rationale as claim 1 (above), mutatis mutandis.

With respect to claim 22, it is rejected under the same obviousness rationales as claims 1, 14 and 19, mutatis mutandis. Examiner further notes the following is disclosed or otherwise rendered obvious in view of mapping of claims 1, 14, and 19 showing it is obvious/understood 

adding the physical delivery and other first physical deliveries of other first expiring cryptocurrency futures to a first group based on the physical delivery and the other first physical deliveries being associated with the merchant, 

and adding the physical delivery and other second physical deliveries of other second expiring cryptocurrency futures to a second group based on the physical -6-delivery and the other second physical deliveries being associated with the exchange wallet user, 

(See Fig. on page 8, particularly, (c), showing grouping of physical deliveries into two distinct groups, where parties of original transaction are separated and grouped with nonparty in view of new groupings of transactions (e.g., merchant (e.g., Bob), and wallet user (e.g., Alice)));(Examiner notes pages 8 and 9 of Liu discloses multiple intermediaries may be chained together (i.e., there may be many intermediaries in Dave and Alice group and Carol and Bob Group chained by transactions (i.e., other second physical deliveries) such as those of “ A’ “ and “ C “, as shown in Figure on page 8 of Liu):

(Page 8): “In this case, Carol functions as counterparty to both Alice and Bob (or to other intermediaries acting similarly), and has zero net position”. 

(Page 9): “They may be aided through use of long paths of intermediaries on LN [(Lightning Network)].”)

where the generation of the first blockchain transaction comprises generating the first blockchain transaction between the custodial entity and the merchant based on the first group, (Examiner notes it is understood to one of ordinary skill in the art that, since the Swaption method of Liu was previously shown to be compatible with state/transaction channels, could post the transactions used to cancel the original transactions via a commitment transaction to the corresponding blockchain.); (Fig. on page 8 of Liu in further view of §2 of Liu: “I discuss how they [atomic swaptions] may be implemented on the Lightning Network”, in further view of §3.1.3 of Dryja: “Both Parties do not broadcast the commitment transactions unto the blockchain until they want to close out the current balance in the channel. They do so by broadcasting the present Commitment Transaction”).

and where the generation of the first blockchain transaction comprises generating the second blockchain transaction between the custodial entity and the exchange wallet user based on the second group. (Fig. on page 8 of Liu in further view of §2 of Liu: “I discuss how they [atomic swaptions] may be implemented on the Lightning Network”, in further view of §3.1.3 of Dryja: “Both Parties do not broadcast the commitment transactions unto the blockchain until they want to close out the current balance in the channel. They do so by broadcasting the present Commitment Transaction”).

With respect to claim 23, DAH in view of Dryja and Liu discloses: The non-transitory machine-readable medium of claim 21, the operations further comprising, in response to the submitting of (i) the first blockchain transaction associated with the non-party and the merchant and (ii) the second blockchain transaction associated with the non-party and the exchange wallet user, updating the settlement wallet by removing or adding to an amount of cryptocurrency that is stored or managed in the settlement wallet. (¶¶77, 92-93, 102, 105 of DAH discloses wallet balances have balances corresponding to cryptocurrency, of which are updated in view of transactions. (i.e., updating wallet includes removal or adding of crypto that is stored in wallets, generally));(Examiner notes that this is understood to occur when the corresponding transactions are posted, as explained in claim mappings of 19 and 22, above. (i.e., this would be understood to occur if transactions of two groups were to be posted via commitment transaction being transmitted to blockchain, of which is understood to be functionality of Liu (particularly in view of Dryja explanation of state channels));

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DAH in view of Dryja and Liu, as applied in parent claim 1, with supporting rationale United States Application Publication No.  US-20200074547-A1 to Wilson (“Wilson”), relying upon provisional application 62/723,847 ‘s priority date of August 28, 20184.

With respect to claim 16, DAH in view of Dryja and Liu discloses: The non-transitory machine-readable medium of claim 13 further comprising mapping an […] account to the settlement wallet. (DAH discloses the wallets are mapped to accounts ¶¶49, 64, 71, 88-89, 91-91, 108, 111);(See at least ¶¶15-17, 30, 31-32, 46-47, 59-60 and 68 disclosing the system as an intermediary (all citations) for trading futures (¶¶46-47), where the intermediary also controls the multi-signature wallet comprising at least one private key, and are required ratification/approval from the intermediary (¶68, i.e., intermediary is mapped to settlement wallet)).

DAH further discloses system being associated with an FCM (¶¶59-60 in view of ¶¶15-17, 30, 31-32, 46-47, 59-60 and 68 disclosing the system as an intermediary. Examiner notes an FCM is any entity that is an intermediary involved in transacting derivatives / futures)5. (¶68 in view of ¶75 of DAH discloses wallet of intermediary which stores keys for escrow purposes, in order to ensure transaction is performed fairly at a future time);(See also ¶¶63, 65 of DAH disclosing custodians i.e., FCMs.)

While it is arguable that DAH heavily implies or even silently discloses that the intermediary (FCM)’s wallet necessitates it also has an account (i.e., is arguably obvious that the system of DAH of DAH in view of Dryja was meant to have accounts for FCMs managing escrow / system) as such. DAH in view of Dryja fails to explicitly teach: mapping an FCM account to the settlement wallet. 

However, Wilson, who has the same inventor as DAH, clarifies that an intermediary wallet corresponds to an account denoted by ID (i.e., discloses an FCM account). (See table 1 of Wilson, “Clearing_Bank_Account_ID”, and “Clearing_wallet_account_ID” in further view of ¶¶34, 51 of Wilson disclosing custodial accounts which are understood to be linked to the transactions per being intermediary / custodian (i.e., FCM));

(See also Page 4, table 1 and page 5, “Custodial Accounts” of associated provisional for support).

Accordingly, in view of DAH in view of Dryja using the blockchain as a futures trading platform, and Wilson’s disclosure of custodial accounts of the  central clearing system (i.e., FCM intermediary account) for futures trading, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention that the futures trading of DAH in view of Dryja and Liu would perform the known technique of providing a clearing custodial account to the FCM intermediary to hold the funds in custody, resulting in the settlement wallet be mapped to an FCM account / digital wallet (either by being managed by FCM or linked to one), since it is merely applying a known technique of escrow management (derivatives business techniques) applied to a known device (derivatives blockchain recording the derivatives). This combination is also advantageous because it provides an interface for FCM of blockchain system to be identified in a way that is consistent with other users of the system of DAH in view of Dryja.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

United States Application Publication No.  US-20170230189-A1 to Toll (“Toll”), disclosing a transaction pair being analyzed for matches to generate/realize a blockchain transaction (abstract). Toll further discloses in abstract that another blockchain transaction is generated which splits the match into two different transactions – one between the first identifier (e.g., merchant) and an intermediary (e.g., non-party), and a second between the intermediary. See also ¶74 of Toll, where ¶74 of Toll discloses a batch process occurring after transaction submission which reads out the data regarding the trades stored on the blockchain, the batch process including netting or summing the positions of the various accounts. Examiner further notes ¶¶34-37 of Toll disclosing matching used in novation process (i.e., match between transaction requests A and B results in a match or transaction between A and X (X being the entity performing the novation role), and a match or transaction between X and B). ¶37 of Toll further discloses that the novation process involves a digital wallet data structure comprising a plurality of wallet identifiers (corresponding to other nodes), where the novation process creates two blockchain transactions for a single trade between a party (e.g., wallet A), and another (e.g., wallet B), of which may be separately generated and 

¶35 of Toll further discloses novation/netting is possible on distributed systems (e.g., blockchain, ¶36 of Toll) per sequencing methods, such as those of Farnolf (United States Application Publication No.  US-20150341422-A1). 

With respect to Farnolf, ¶39 in further view of ¶¶136, 53 of Farnolf discloses that this (causal, i.e., ordered) sequencing may be used for determining global state for financial instruments (¶¶136, 53) and pairing of orders corresponding to securities (¶136). (i.e., determine a sequence of events for any given client of distributed system (including association with others in distributed system) via logical clocks (¶39), thus realizing a global state of distributed network)));(i.e., System of Toll, in view of Farnolf’s disclosure, is understood to be able to net transactions of numerous digital wallet holders based on causal sequencing of transaction events occurring in distributed network, such as blockchain).

United States Application Publication No.  US-20190102736-A1 to Hudson (“Hudson”), disclosing method of netting transactions on blockchain between a cycle of obligations (abstract, ¶60). See also ¶42 in view of Fig. 4 of Hudson disclosing netting is 

United States Application Publication No.  US-20050137956-A1 to Flory, disclosing a non-traditional form of swaps where the cash flow contracts effect an exchange or `swap` of cash flow cycles among the original purchaser and seller on the cash market transaction and the clearing entity tied to the flow of accounts receivables and accounts payable (¶27). See also ¶¶31, 55 of Flory disclosing multi-lateral / cross netting.

Non-Patent Literature, “Lightning Networks Part III: Channeling Contracts” to rusty (“Rusty III”)6, generally disclosing mechanics of Dryja reference in layman’s terms. (See entire document). Examiner further notes Blog of Rusty III includes other relevant blog posts (Namely Part I and II referred to in Rusty III).

NPL, “Off-Chain Protocols for Cryptocurrencies” to Goldfeder (“Goldfeder”)7, disclosing recitation of off-chain (§5, “Off-Chain Escrow Protocols”) escrow protocols (§5.3, “Escrow Protocols”), which provides overview of off-chain protocols (entire document, title) and also generally describes state-channel technology (page 187, in §7.7.1, “Other Proposed Solutions”). Examiner further notes disclosure’s “Arbitrum” 8). Examiner notes supplied document in file-wrapper is highlighted throughout document to show potentially relevant aspects of disclosure throughout.

Non-Patent Literature, “Lightning network in depth, part 2: HTLC and payment routing” to Aliev9, providing overview of how HTLCs are used in payment channels. (entire document).

Non-Patent Literature, “Revocable Sequence Maturity Contracts (RSMC)” to Messari10, disclosing Revocable Sequence Maturity Contract (RSMC) as a script used in transaction channel (lightning network) to express present balance without having to broadcast transactions onto the blockchain.

Examiner notes the following prior art includes recitation of a multi-signature arrangement for escrow/custodian arrangements on blockchain:

United States Application Publication No.  US-20210218720-A1 to Oberhauser (“Oberhauser”), ¶189 in view of multiple references to custodial services throughout disclosure. See Provisional Application relied upon for preceding Instant Application via Public Pair: 62/702,288.

United States Patent Publication No. US-10790976-B1 to Raevsky (“Raevsky”);(Title in view of Figs. 1-3, and ¶1 of Summary § (Column 1)).

United States Application Publication No.  US-20190114706-A1 to Bell (“Bell”);(¶5)

United States Application Publication No.  US-20170109748-A1 to Kote (“Kote”);(¶37)

Examiner notes the following prior art generally discloses recitation of Bitcoin Futures exchanges in public use: 
Non-Patent Literature, “How To Invest In Bitcoin Exchange Futures” to Bajpai (“Bajpai”)11;(Title, entire document)

Non-Patent Literature, “NYSE Parent Launches Physical Bitcoin Futures Contract” to Seth (“Seth”)12;(Title, entire document).  

Non-Patent Literature, “How Coinfloor's Bitcoin Futures Differ from ME,CBOE” to Sharma (“Sharma”)13. Examiner notes Sharma makes clear that physical delivery in context of crypto-futures means delivery (whether literally “physical” or not) of the underlying asset (i.e., the cryptocurrency).

Non-Patent Literature, “XBT-Cboe Bitcoin Futures” to CBOE (“CBOE”)14, disclosing that CBOE provided Bitcoin futures for trading in public practice, archived October 2018.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                       

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        January 10, 2022 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Acronym indicating Assignee “Digital Asset Holdings”
        2 See PTO-892 Reference “U” on first page
        3 See PTO-892 Reference “X” on first page
        4 Examiner notes Provisional is accessible via Public Pair website
        5 See PTO-892 reference “U” on page 3 defining “Futures Commission Merchant”.
        6 See PTO-892 Reference “W” on first page
        7 See PTO-892 Reference ”V” on first page
        8 Examiner notes URL is currently non-functional, but waybackmachine still shows previous page contents.
        9 See PTO-892, Reference, “V”, on third page
        10 See PTO-892, Reference, “W”, on third page
        11 See PTO-892 Reference “U” on second page
        12 See PTO-892 Reference “V” on second page
        13 See PTO-892 Reference “W” on second page
        14 See PTO-892 Reference “X” on second page